Citation Nr: 1126679	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for temporomandibular joint disease (TMJ) with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that in his February 2007 substantive appeal, the Veteran appealed the denial of claims for TMJ and for posttraumatic stress disorder (PTSD).  As service connection was granted for PTSD in October 2007, that matter is no longer before the Board.

In June 2007, the Veteran was afforded a Decision Review Officer (DRO) hearing.  A transcript of that hearing is contained in the claims file.

This appeal was previously before the Board in December 2009.  The Board reopened and remanded the claim so that additional records could be sought, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issue of service connection for headaches as secondary to TMJ is the subject of a Remand section of this decision.


FINDING OF FACT

TMJ is a result of trauma incurred during wisdom teeth extraction in service.





CONCLUSION OF LAW

TMJ was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in September 2002, September 2003, and November 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Letters in April 2008 and January 2010 provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran has submitted additional evidence obtained from private doctors, and a VA examination has been completed  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background and Analysis

The Veteran contends that he developed TMJ as a result of difficult wisdom teeth extraction in service.  He states that while serving in the Republic of Vietnam he underwent removal of impacted wisdom teeth, and that during the removal his jaw was dislocated twice.  He described being unable to open his mouth wide or chew for several weeks in service.  He reports that he has had ongoing and continuous problems with his jaw since his wisdom teeth extraction.

Service treatment records show that in November 1968 the Veteran had teeth 1 and 32 extracted, and in December 1968 he had teeth 16 and 17 extracted.  A November 1968 oral surgery note stated that tooth #1 was unerupted, tooth #16 was erupted, and teeth #17 and 32 were erupted and impacted.  He was noted to have developed dry sockets from both removals.  He also had a "hard luxation of mandible" during the December 1968 removal, which was reduced without difficulty.  The Veteran was instructed to rest his mandible, and was placed on a soft diet for two weeks.  On his December 1969 separation examination he marked that he did not suffer from or have a history of severe tooth or gum trouble.  Although it was noted his wisdom teeth were taken out in 1968, he had a normal mouth and throat examination.

The Veteran initially filed a claim for service connection for TMJ in 2001.  In a September 2001 statement, the Veteran reported that his jaw was "pulled out" twice, once during each wisdom tooth extraction date.  He also stated that he "had jaw trouble ever since [his wisdom teeth removal]".  He noted that he had headaches and pain in his jaw, and that in 1980 he saw a Dr. S who ground down his teeth and gave him a mouth piece to wear at night.

In January 2002, the Veteran was afforded a VA dental and oral examination.  He reported a history of wisdom teeth extraction during service that resulted in disarticulation of the jaw twice (once each in November and December 1968).  He reported having a headache bilaterally that would radiate to the mandible, and incidents of TMJ articulation and disarticulation following maximum opening.  Prominent symptoms included bilateral TMJ "cracking" and muscle ache.  He reported being limited to a soft diet and having been provided occlusal guards in the past.  On physical examination his maximum inter-incisal opening was within normal limits; however, at about 28 mm he had TMJ "clicking."  He had right side pain along the inferior border of the mandible upon clenching.  He was diagnosed with TMJ syndrome; the examiner did not provide a nexus opinion.

In a July 2003 statement, the Veteran reported that after service he continued to have difficulty with disarticulation of his mandible.

In August 2004, the Veteran supplied a VA Form 21-4142 Authorization and Consent to Release Information regarding his treatment for his jaw post-service.  He indicated that he first sought treatment for his jaw in 1970 from a Dr. J.F., and subsequently from Dr. S.H. in 1989 and Dr. J.S. in 1992.  He also stated that he was unable to see a doctor prior to his discharge from service because he was stationed on a small island called Grand Turk, and the corpsman with whom he was stationed could only give him aspirin for the pain.  He reported seeing Dr. J.F. post service, who suggested the Veteran "give [his jaw] some time and see if it would heal on its own."  He reported that, with time and avoiding opening his jaw too wide or eating anything but soft food, his jaw stopped dislocating but continued to "crack."

Treatment records from Dr. J.S. were the only private records available.  A record from April 1996 noted the Veteran had a history of jaw popping and dislocation of the jaw due to wisdom teeth extractions.  An additional undated record noted that a Dr. H reported TMJ trauma and suggested a "Nightgaurd."  

A January 2005 statement from Dr. J.S. noted the Veteran had a history of TMJ prior to seeking treatment from him.  He repeated the Veteran's history of jaw dislocation due to trauma from third molar extractions.  Dr. J.S. stated he had conversations with the Veteran's prior dentist (Dr. H.), who stated the Veteran had some improvement with his TMJ, but that his problems remained.

In June 2007, the Veteran and his friend testified at a DRO hearing.  The Veteran reiterated his history of dislocation during wisdom teeth extraction in service in Da Nang.  His friend (his squad leader in Vietnam), also testified that the Veteran often complained of jaw problems in-service.  He also reported that the Veteran's jaw was "always swollen" and that he was in "bad shape" after his wisdom teeth extraction.

In February 2010, the Veteran was afforded an additional VA dental and oral examination.  He reported having jaw problems and headaches since his wisdom teeth extraction in service.  He reported that dentists throughout the years had provided him with mouthpieces to adjust his bite, which he noted had helped.  He also reported he began to crack teeth and had to get a root canal from grinding his teeth.  There was no clicking or popping in either TMJ area upon physical examination.  His right pterygoid muscle was tender to palpation.  He was able to open his mandible to 42 mm wide with ease, and could move 10 mms to the right and left lateral excursions.  

In a January 2011 addendum to the February 2010 VA examination, the examiner opined that it was less likely than not that the Veteran's TMJ problems were due to the extraction of his third molars in service.  She stated that it was more likely that his continued TMJ symptoms are a result of his parafunctional habits such as bruxing and clenching.

Initially, the Board notes that VA and private medical treatment records confirm that the Veteran has TMJ. Further, the Veteran is competent to to relate the problems he has had due to this condition. The Board finds the testimony and statements of the Veteran to be credible, as they are supported by in-service treatment records and corroborated by the testimony of his in-service squad leader.

The Veteran's treating dentist has reported that the Veteran had a history of  TMJ due to trauma during wisdom teeth extraction, and the 2010 VA examiner has opined that his TMJ is more likely due to his parafunctional habits.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the VA examiner had the opportunity to review the claims file, the treating dentist had the opportunity to consult with the Veteran's second treating dentist, whose records are no longer available.  Both the VA examiner and the treating dentist noted the Veteran's history of luxation of his mandible during wisdom teeth extraction, which is also supported by his service treatment records.  Neither the VA examiner nor the treating dentist provided rationales which delved into why it was more likely that the Veteran's TMJ was due to either parafunctional habits or in-service trauma.  As such, the nexus opinions of the treating dentist and the VA examiner are in relative equipoise.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, service treatment records contain evidence of an in-service trauma, the lay testimony of the Veteran and his squad leader is credible and provides evidence of continued dental problems subsequent to the trauma, and the conflicting medical nexus opinions are in relative equipoise.  As such, the benefit-of-the-doubt rule applies.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board accordingly finds that the claim of service connection for TMJ should be allowed.  The claim is therefore granted.


ORDER

Entitlement to service connection for temporomandibular joint disease is granted.


REMAND

The question remains as to whether the Veteran has chronic headaches associated with TMJ. Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of treatment received by the Veteran at VA and private medical facilities for headaches. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, a VA examination by a qualified physician. The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has chronic headaches caused or aggravated by TMJ. The examiner should provide a complete rationale for his/her opinion.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the  examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO shall issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


